Citation Nr: 1039440	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  05-21 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and M.R.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to July 1966.  She 
also served in the Texas National Guard to include several period 
of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The issue of service connection for an acquired psychiatric 
disorder other than PTSD was remanded by the Board in April 2010 
for notification and adjudication.  The case has since been 
returned to the Board for appellate review.  

A hearing was held on December 8, 2008, in Waco, Texas, before 
Kathleen K. Gallagher, a Veterans Law Judge who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination in 
this case.  A transcript of the hearing is in the claims file.  
The Veteran was also afforded a hearing before the Decision 
Review Officer (DRO) at the RO on June 15, 2006.  A transcript of 
the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  There is no evidence of a psychiatric disorder during active 
service and there is no medical evidence relating any psychiatric 
disorder to active service.




CONCLUSION OF LAW

An acquired psychiatric disorder, other than PTSD, was not 
incurred in active military service and may not be presumed to 
have been incurred.  38 U.S.C.A.             §§ 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R.         §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.   38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and                 
38 C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that VA's duty to notify was 
satisfied by a letter sent to the Veteran in May 2010 with 
respect to the Veteran's claim for service connection for an 
acquired psychiatric disorder.  The letter addressed all of the 
notice requirements and the claim was adjudicated in the August 
2010 supplemental statement of the case and.  The Board also 
finds that the RO substantially complied with the instructions of 
the April 2010 remand.  In the remand, the RO was directed to 
provide notification regarding the Veteran's claim for service 
connection for an acquired psychiatric disorder and to adjudicate 
the claim.  As described above, the RO sent the Veteran a 
notification letter in May 2010 and adjudicated the claim in the 
August 2010 supplemental statement of the case.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's April 2010 remand with regard to this appeal.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with)

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claim, including VA treatment records, service treatment records, 
and private treatment records.  In addition, the records from the 
Veteran's service with the Texas National Guard are included in 
the claims file.  The Veteran has not contended that any relevant 
evidence is missing from the claims file.  The Board acknowledges 
that the Veteran has not had a VA examination for her current 
claim seeking service connection for an acquired psychiatric 
disorder, other than PTSD.  The case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  The Board concludes an examination is not 
needed in this case because the Veteran's service treatment 
records are absent for evidence of findings related to a 
psychiatric disorder and there is no medical evidence relating 
any current psychiatric disorder to active service.   See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 
1278 (Fed. Cir. 2010) (noting that a veteran's conclusory 
generalized statement that a service illness caused his present 
medical problems was not enough to entitle him to a VA medical 
examination since all veterans could make such a statement, and 
such a theory would eliminate the carefully drafted statutory 
standards governing the provision of medical examinations and 
require VA to provide such examinations as a matter of course in 
virtually every disability case).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the appellant 
in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of her claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

I.	Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                      38 
C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

The medical evidence shows that the Veteran has been diagnosed 
with major depressive disorder to include panic disorder.  See VA 
treatment records.  

Here, the service treatment records from the Veteran's period of 
active service are completely absent for any notation, complaint 
or documentation of psychiatric problems.  The first evidence for 
psychiatric problems following the Veteran's separation from 
service in July 1966 is in the 1980s, more than 10 years after 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

The Board acknowledges that the Veteran also had service in the 
Texas National Guard to include several periods of ACDUTRA.  
However, there is no evidence that a psychiatric disorder was 
incurred during any period of ACDUTRA.  In a July 1974 report of 
medical examination completed during the Veteran's National Guard 
service, the Veteran's psychiatric condition was clinically 
evaluated as normal.  Moreover, in a July 1974 report of medical 
history, the Veteran specifically denied experiencing any 
depression or excessive worry, frequent trouble sleeping, and 
nervous trouble of any sort.  In addition, the Veteran was 
provided an examination in March 1980, immediately following her 
last period of ACDUTRA. The report of medical examination shows 
that the Veteran's psychiatric condition was clinically evaluated 
as normal.  In a March 1980 report of medical history, the 
Veteran denied experiencing any depression or excessive worry, 
frequent trouble sleeping, and nervous trouble of any sort.  

In addition, there is no medical evidence relating any current 
psychiatric disorder to active service.  In fact, the March 1981 
VA physician noted that the Veteran had a depressive reaction 
secondary to nonservice-connected Crohn's disease.  The June 1981 
VA treatment record also noted that the Veteran had endogenous 
depression, suggesting that the Veteran had depression due to 
genetics.  There is no medical evidence relating any current 
psychiatric disorder to active service.  In fact, the only 
evidence relating a current psychiatric disorder to active 
service is the Veteran's personal statements.  There is no 
indication in the record that the Veteran is a physician or other 
health care professional.  The Board acknowledges that lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  For example, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  However, in this case, the 
Veteran is not providing statements related to the diagnosis of a 
simple disorder or about symptomatology but is instead rendering 
an opinion as to the etiology of her psychiatric disorder.  

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, a psychiatric disorder is not a condition generally 
capable of lay diagnosis, although its symptoms might be 
described by a lay person, nor is it the type of condition that 
can be causally related to military service without medical 
expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; 
Jandreau, 492 F.3d 1372.  In this regard, the origin of a 
psychiatric disability is a matter of medical complexity and is 
often the subject of conflicting opinions even among mental 
health professionals.  See Ephraim v. Brown, 82 F.3d 399, 401 
(1996) (recognizing the complexity of determining diagnoses and 
etiologies within the field of mental disorders).  Thus, the 
Board concludes that, although the Veteran is competent to report 
symptoms she experienced while in service and after service, her 
statements as to the onset or origin of a psychiatric disorder do 
not constitute competent evidence.  As a layperson, she is not 
competent to provide evidence that requires medical knowledge 
because she lacks the requisite professional medical training, 
certification and expertise to present opinions regarding such 
matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that matters involving special experience or special 
knowledge require the opinions of witnesses skilled in that 
particular science, art, or trade).  Therefore, the Veteran's 
statements regarding etiology of a psychiatric disorder in this 
case do not constitute competent medical evidence on which the 
Board can make a service connection determination.

The Board acknowledges that the Veteran stated that she was 
depressed and anxious during active service.  See hearing 
transcript.  The Board recognizes that the Veteran is competent 
to report observable symptoms.  While lay persons are generally 
not competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis, they 
may provide competent testimony as to visible symptoms and 
manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 
F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  A Veteran can attest to factual matters of 
which he or she had had first-hand knowledge, e.g., experiencing 
pain in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).

Lay evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself to form 
the basis of a decision.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Once evidence 
is determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 
465 (1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In this case, the Veteran is not competent to render a diagnosis 
or to opine as to the etiology of the specific disorder involved.  
However, the Veteran is competent to state that she has had 
psychiatric problems or symptoms since service.  Nevertheless, 
this history is not credible evidence because it is contradicted 
by written evidence contemporaneous with service and is of less 
probative value than that evidence.  Initially, the Veteran 
herself has not reported any treatment for psychiatric problems 
during service, instead stating that she was treated in 1981, 
subsequent to any period of ACDUTRA or active service.  During 
the Veteran's first period of active service, there is no 
evidence that the Veteran suffered from any psychiatric symptoms.  
Indeed, the July 1966 report of medical examination, completed at 
separation, reveals that the Veteran's psychiatric condition was 
clinically evaluated as normal.  In a July 1974 report of medical 
examination completed during the Veteran's National Guard 
service, the Veteran's psychiatric condition was clinically 
evaluated as normal.  Moreover, in a July 1974 report of medical 
history, the Veteran denied experiencing any depression or 
excessive worry, frequent trouble sleeping, or nervous trouble of 
any sort.  In addition, the Veteran was provided an examination 
in March 1980, immediately following her last period of ACDUTRA. 
The report of medical examination shows that the Veteran's 
psychiatric condition was clinically evaluated as normal.  In a 
March 1980 report of medical history, the Veteran denied 
experiencing any depression or excessive worry, frequent trouble 
sleeping, and nervous trouble of any sort.  Thus, the allegations 
of the Veteran are inconsistent with the contemporaneous record.  
Contemporaneous evidence has greater probative value than history 
as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 
1993) (testimony was impeached by witness' "inconsistent 
affidavits" and "expressed recognition of the difficulties of 
remembering specific dates of events that happened . . . long 
ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. 
Cir. 1987) (impeachment by testimony which was inconsistent with 
prior written statements).  The Board recognizes that the Veteran 
was treated for depression beginning in 1981.  However, in the 
only medical evidence to address the etiology of the Veteran's 
depression, the March 1981 VA physician provided a diagnosis of 
depressive reaction secondary to nonservice-connected Crohn's 
disease.  In addition, the June 1981 VA treatment record noted 
that the Veteran had endogenous depression, suggesting that the 
Veteran had the depression due to genetics.  There is no medical 
evidence relating any acquired psychiatric disorder to active 
service.  For these reasons, the Board finds that the Veteran's 
contention that she has suffered from a chronic psychiatric 
disorder since service is not as credible as the contemporaneous 
evidence contradicting those contentions and is also not credible 
given the medical evidence that related the Veteran's depression 
to a nonservice-connected disability and to circumstances other 
than active service.  Therefore, the Board concludes that the 
Veteran did not have a chronic psychiatric disorder since her 
period of active service.

Finally, where a Veteran served continuously for ninety (90) days 
or more during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.              38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In this case, there is no evidence of psychosis or any 
psychiatric problems within one year of service to a compensable 
degree and, consequently, presumptive service connection is not 
warranted.  The Board acknowledges that the Veteran was diagnosed 
with depression in 1981, less than one year after a period of 
ACDUTRA in 1980.  However, the Veteran served less than 90 days 
during the period of ACDUTRA and, therefore, the presumptive 
provisions are not applicable.   

Accordingly, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, other than PTSD.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes that 
service connection for an acquired psychiatric disorder, other 
than PTSD, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


